      Case 2:18-cr-00422-SMB Document 502 Filed 03/19/19 Page 1 of 2



1
2
3
4
5
6
7
8                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
9
10   United States of America,                     NO. CR-18-00422-06-PHX-SMB

11                        Plaintiff,               ORDER
     vs.
12
13   6. Andrew Padilla,
        (Counts 1-51)
14   7. Joye Vaught,
15      (Counts 1-51)

16                        Defendant.
17
18          Before the Court is Defendants’ Motion for Leave to File Joint Reply to
19   Response to Motion to Dismiss Due to Government Interference With Right to Counsel and
20
     Request for Disclosure or, in the Alternative, Motion to Withdraw (Doc. 497), in which the
21
     Defendants request permission to file a joint reply to the Government’s Response to
22
23   Motion to Dismiss Due to Government Interference With Right to Counsel and Request for
24   Disclosure or, in the Alternative, Motion to Withdraw (Doc. 476) in excess of the page
25
     limitation. Finding good cause appearing, the motion will be granted. Accordingly,
26
            IT IS ORDERED that the Motion for Leave to File Joint Reply to Response to
27
28   Motion to Dismiss Due to Government Interference With Right to Counsel and Request for
      Case 2:18-cr-00422-SMB Document 502 Filed 03/19/19 Page 2 of 2



1    Disclosure or, in the Alternative, Motion to Withdraw (Doc. 497) is granted. Defendants
2
     are granted leave to file their replies jointly. The motion to exceed the page limit in
3
     their joint reply is denied.
4
5                  Dated this 19th day of March, 2019.

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
